


MANAGEMENT AGREEMENT







THIS MANAGEMENT AGREEMENT ("Agreement") is entered into on this 3rd day of
September, 2013, by and between Biomedical Technology Solutions Holdings, Inc.,
a Colorado corporation ("BMTS"), and MedClean Technologies,  Inc., a Delaware
corporation ("MedClean").




WITNESSETH




WHEREAS, MedClean and BMTS have entered into an Agreement and Plan of Merger
dated effective August 30, 2013 (“Merger Agreement”) pursuant to which BMTS has
agreed to merger with MedClean, with MedClean to be the surviving company (the
"Merger");




WHEREAS, MedClean, pending the Closing of the Merger, desires to retain the
services of BMTS as Business Manager of MedClean during this interim period, and
BMTS is desirous of providing such services;




NOW THEREFORE, for valuable consideration, the parties do covenant and agree as
follows:




1.

Capitalized Terms.  The capitalized terms used herein shall have the meaning
ascribed to them in the Merger Agreement unless said terms are specifically
defined herein.




2.

Management Services.  MedClean retains BMTS as Business Manager of MedClean
operations during the term of this Agreement, all in accordance with the
provisions hereof.  BMTS agrees to become the Business Manager of MedClean, and
to perform the services on behalf of MedClean, as hereinafter set forth.




3.

Services Provided.  BMTS shall, subject to the terms and conditions hereof, and
the limitations of MedClean's ByLaws and Articles of Incorporation and
applicable law, perform, at MedClean's expense, all desirable or necessary
business functions for and on behalf of MedClean in substantially the manner
previously conducted, including specifically, but not limited to, the following
(collectively, the "Services"):




(a)

implement and supervise MedClean's performance under existing contracts, and
procure and perform new contracts, leases and product and technology licenses on
behalf of MedClean, in the ordinary and normal course of business, (all parties
understanding that MedClean executive officers shall remain responsible for all
SEC compliance and Merger activity on behalf of MedClean until merger is
complete);




(b)

accept and receive notes, drafts, checks, bills of exchange and commercial
papers; purchase insurance; and supervise accounting, disbursing, and payroll
services;




(c)

pay and discharge out of funds available there for the accounts payable, notes,
and other obligations and liabilities of MedClean;








--------------------------------------------------------------------------------



(d)

furnish MedClean’s Board of Directors and executive officers all pertinent
reports and information with respect to the progress of MedClean’s business on a
monthly basis;




(e)

employ personnel required for MedClean operations, planning and administration
pertaining to labor relations, salaries, wages, working conditions, hours of
work, termination of employment, employee benefits, safety, recruiting, housing
and related matters pertaining to such employees;




(f)

purchase, rent or otherwise acquire machinery, equipment and facilities for the
conduct of the business of MedClean and sell, abandon or otherwise dispose of
items of machinery, equipment or fixtures that are worn out, obsolete or no
longer useful in the conduct of the business of MedClean.




(g)

purchase such materials, supplies and services as may be needed or required in
connection with the operations of MedClean;




(h)

prepare and file with all appropriate governmental authorities any tax and other
reports concerning operations of MedClean required by law;




(i)

disburse funds, to the extent available, for any taxes imposed on MedClean by
virtue of its conduct of its business;




(j)

secure and maintain insurance covering insurable risks of MedClean, including
risks growing out of personal injuries to or against its employees or others,
risks of fire, and other risks ordinarily insured against in similar operations,
and adjusting losses and claims pertaining to or rising out of such insurance;




(k)

comply with all laws applicable to MedClean by virtue of the operation of the
business of MedClean, including particularly laws relating to safety
requirements, working conditions, and compensation and benefits to employees;




(l)

apply to appropriate governmental bodies for permits, licenses and approvals
necessary to accomplish the powers and duties of MedClean herein set forth and
the filing of all reports and notices with such governmental bodies as are
required by law;




(m)

keep full and accurate accounts of all business transactions entered into on
behalf of MedClean;




(n)

prosecute and defend lawsuits, as necessary, to establish and protect the rights
of MedClean or to establish or protect the validity of title to MedClean's real
or personal property; and




(o)

BMTS and MedClean shall jointly prepare quarterly capital and operating budgets
for review with MedClean's Board of Directors at a business review meeting and
upon request by the MedClean Board of Directors.














2







--------------------------------------------------------------------------------




4.

Clients and Customers.




(a)

During the term hereof, any and all new client engagements obtained or procured
by BMTS for MedClean’s products and services shall be deemed MedClean’s clients,
 Any contracts or agreements for MedClean products or services shall be executed
in the name of and inure to the benefit of MedClean.   Any and all new client
engagements obtained or procured by BMTS for BMTS’ products and services shall
be deemed BMTS’ clients,  Any contracts or agreements. For BMTS’ products or
services shall be executed in the name of and inure to the benefit of BMTS.




(b)

Should this Agreement terminate prior to the consummation of the Merger, then
and in such event (i) all contracts signed during the term under the MedClean
name for existing MedClean products or services shall be free of any claim of
BMTS, (ii) all contracts signed under the MedClean name for products or services
developed by BMTS during the term shall remain the sole and separate property of
BMTS, free of any claim of MedClean, and (iii) all contracts signed under the
BMTS name for products or services developed by BMTS during the term shall
remain the sole and separate property of BMTS, free of any claim of MedClean.
  Each party shall indemnify, defend and hold harmless the other from any future
liability under client contracts which inure to that party following the
termination hereof.




3.

Bank Account.  




(a)

BMTS shall establish a new MedClean bank account(s) (the "Bank Account") with
such commercial financial institution as the parties shall mutually agree, in
which all revenues received from the operations of MedClean shall be deposited.
The Bank Account shall be denominated “MedClean Technologies, Inc. Management
Account”.  BMTS shall not commingle any of the above described revenues with any
funds or other property of MedClean; provided, however, that revenues derived
from existing MedClean contracts shall be deposited into the Bank Account to be
expended for MedClean corporate purposes.  From the revenues deposited into the
Bank Account, BMTS shall (i) reimburse itself twice monthly for all expenses
incurred or paid by BMTS in connection with performing the Services hereunder
including, without limitation, expense for salaries, wages, taxes, travel,
lodging and other expenses, (ii) pay itself the management fee provided for in
paragraph 8(a) hereof subject to the terms and conditions thereof, and (iii) pay
appropriate operating expenses with respect to the business.  Pending closing of
the Merger, all funds deposited into the Bank Account shall be deemed as sole
and separate property of MedClean, free of any claim, lien or entitlement of
BMTS except as provided herein.  Upon closing and consummation of the Merger
Agreement, all funds remaining in the Bank Account on the Closing date shall be
deemed the property of MedClean and shall be paid to MedClean, reduced by the
amount, if any, owed to BMTS under the terms of this Agreement.




4.

Working Capital.  The parties recognize and agree that pending closing and
consummation of the Merger, operation of MedClean's business may require the
infusion of additional working capital in order to satisfy short term
obligations, trade payables and other liabilities necessary for continued
operations.  To the extent that revenues received from operations and deposited
into the Bank Account pursuant to paragraph 3 hereof are insufficient to meet
such working capital requirements, BMTS may, but shall not be obligated to,
 advance sufficient funds to MedClean to satisfy its immediate working capital
requirements (the "Advances"). All such Advances shall be deemed loans from BMTS
to MedClean, subject to the following:  Upon Closing





3







--------------------------------------------------------------------------------

of the Merger, the obligation of MedClean to repay BMTS such Advances shall be
extinguished, and MedClean shall thereafter be released and forever discharged
from further liability therefor.  Should the parties fail to close the Merger
Agreement prior to the termination of this Agreement, then MedClean agrees to
repay to BMTS all such Advances, together with interest at the rate of ten
percent (10.0%) per annum, within sixty (60) days of the date of termination of
this agreement.  The obligation of MedClean to repay the Advances, together with
interest thereon, shall be secured by a security interest in all tangible and
intangible assets of MedClean.




5.

Board Approval.  At all times, in the performance of the duties and Services
assigned to BMTS in this Agreement, BMTS shall act in the best interest of
MedClean and exercise reasonable care and prudence in the carrying out of such
Services.  BMTS shall not approve or undertake any of the following activities
or transactions on behalf of MedClean without the express approval and consent
of the Board of Directors of MedClean ("Board Consent"), which Board Consent is
obtained at a lawfully-convened meeting of the Board of Directors of MedClean,
and duly recorded in the minutes of said meeting executed by an appropriate
officer of MedClean:




(a)

enter into any contract or commitment outside of the ordinary course of business
of MedClean;




(b)

enter into, modify, terminate, or otherwise limit the compensation, benefits, or
employment relationship of any management employee or officer of MedClean.
 Management employee shall mean any employee of MedClean with supervisory
responsibility over other employees of MedClean;




(c)

enter into or execute promissory notes, debt instruments, liens, mortgages, or
incur other liabilities not in the ordinary course of business of any kind,
except as provided in this Agreement;




(d)

employ or contract with any third party consultants or experts, including
auditors, accountants, attorneys, and the like, unless the expense therefor does
not exceed fifty thousand dollars ($50,000.00); or




(e)

sell, lease, encumber, pledge, or convey any of MedClean's assets or property,
real or personal, tangible or intangible, outside of sales of production in the
ordinary course of business.




6.

Key Employees.  In the performance of the Services assigned to BMTS in this
Agreement, BMTS shall assign and make available such management and employees as
are necessary in its judgment to perform the services required under this
Agreement.  BMTS shall determine the authority and duties of the BMTS Employees,
and may discharge, suspend, or dismiss any of the BMTS Employees.  BMTS shall
plan and administer all matters pertaining to labor relations, salaries, wages,
working conditions, hours of work, termination of employment, employee benefits,
safety, recruiting, and related matters pertaining to the BMTS Employees, at
BMTS’s own expense and responsibility.  BMTS’ Employees assigned to MedClean
pursuant to this Agreement shall at all times remain employees of BMTS during
their assignment to MedClean.  BMTS shall be solely responsible for withholding
and the payment of all BMTS Employees' taxes, including, without limitation,
Federal, State, and local income taxes, FICA contributions, and unemployment





4







--------------------------------------------------------------------------------

and Workers Compensation payments.  Each BMTS employee assigned to MedClean
shall be advised of, and consent to be bound by, the terms of this Agreement.  







7.

Compensation.  




In consideration of the Services to be rendered by BMTS pursuant to this
Agreement, BMTS shall be entitled to receive the net income, if any, generated
by the operations of MedClean during the term hereof (the "Compensation").  Such
net income shall be calculated after allowance for depreciation, amortization
and income taxes, and shall be calculated in accordance with generally accepted
accounting principles consistently applied.    




8.

Costs and Expenses.  BMTS shall be entitled to reimbursement solely from the
Bank Account for any and all costs or expenses incurred by it in connection with
performing the Services hereunder, including, without limitation, expenses for
wages and salary, payroll taxes, workers' compensation premiums, fringe
benefits, travel, lodging, entertainment and other costs or expenses incurred in
connection with its performance hereunder.  Such expenses shall be reimbursed
twice monthly from the Bank Account in accordance with the provisions of
paragraph 4 above. MedClean shall have no liability to make any such
reimbursement from its corporate funds other than the Bank Account.




9.

Termination.




(a)

The term of this Agreement shall commence upon the execution hereof and
terminate December 31, 2014, or until the closing of the Merger, whichever
occurs first (the "Term"), or unless terminated pursuant to Section 9(b) or 9(c)
below ("Termination").




(b)

MedClean may terminate this Agreement at any time for cause, which shall
include, but not be limited to, the following:




(i)  BMTS or any assigned employee engaging in fraud, misappropriation of funds,
embezzlement, or other like conduct committed against MedClean;




(ii) BMTS's or any BMTS Employee's material breach of this Agreement; or




(iii) the filing for protection, voluntarily or involuntarily, under the
bankruptcy laws by BMTS or the dissolution of BMTS; or




(iv)

the default under, or breach of, the Definitive Merger Agreement by BMTS.




In addition to, and not in lieu of terminating this Agreement, MedClean may
exercise any alternative remedy for the breach at law or in equity including,
without limitation, recovering its reasonable attorney's fees and costs of
litigation.




(c)

BMTS may terminate this Agreement for cause, which shall include, but not be
limited to, the following:








5







--------------------------------------------------------------------------------



(i)

MedClean or any of MedClean's employees materially breach this Agreement; or




(ii)

the filing for protection, voluntarily or involuntarily, under the bankruptcy
laws by MedClean or the dissolution of MedClean; or




(iii)

the default under, or breach of, the Definitive Merger Agreement by MedClean.




In addition to, and not in lieu of terminating this Agreement, BMTS may exercise
any alternative remedy for the breach at law or in equity including, without
limitation, recovering its reasonable attorney's fees and costs of litigation.




Upon Termination of this Agreement, all of BMTS's obligations hereunder,
including those of BMTS Employees shall cease, provided, however, BMTS's sole
remedy for breach shall be the Compensation or expenses due it under Sections 7
and 8 for Services performed to the date of Termination, plus its reasonable
attorney's fees and costs of litigation.




10.

Indemnification.




(a)

MedClean agrees to indemnify, defend and hold harmless BMTS, its agents and
employees, from and against any claims, demands, obligations, liabilities or
causes of action, of whatsoever kind or description, based upon any act or
omission alleged to have been performed or omitted in connection with or arising
out of the services to be performed by MedClean under this Agreement.




(b)

 BMTS agrees to indemnify, defend and hold harmless MedClean, its agents and
employees, from and against any claims, demands, obligations, liabilities or
causes of action, of whatsoever kind or description, based upon any act or
omission alleged to have been performed or omitted in connection with or arising
out of the services to be performed by BMTS under this Agreement.




11.

Miscellaneous.




(a)

This Agreement constitutes the entire understanding between the parties with
respect to the subject matter hereof, superseding all previous communications
and negotiations, whether written or oral.  This Agreement will be governed and
construed in accordance with the laws of the State of Colorado exclusive of its
provisions on conflicts of laws.  The exclusive venue for litigating disputes
hereunder shall be the State or Federal courts located in Denver, Colorado.




(b)

Any amendment or modification or this Agreement shall be in writing and shall be
signed by the parties.




(c)

If, for any reason, any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement, and each such
other provision shall to the full extent consistent with law continue in full
force and effect.  If any provision of this Agreement should be invalid in part,
such invalidity shall in no way affect the rest of such provision,





6







--------------------------------------------------------------------------------

which shall, together with all other provisions of this Agreement, to the full
extent consistent with law, continue in full force and effect.




(d)

All notices, requests, demands, and other communications hereunder in writing
and shall be delivered personally or sent by first class registered or certified
mail, overnight courier service, or telecopy as follows:




If to MedClean, to:

MedClean Technologies,  Inc.
Attention:  John Accardi

PO Box  180

Neshanic Station, NJ 08853

Email: jaccardi@gomcln.com







With a copy to:

Kristofer R. Schleicher, Esq.

Giacoma Schleicher, LLC

Six Concourse Parkway, Suite 2200

Atlanta, GA 30328

(404) 924-2850

Direct (404) 924-2852

Email:  jschleicher@gslaw.pro







If to BMTS:

BMTS

Attention:  Gex Richardson,  President

______________________________

______________________________

Email:  gexrichardson@gmail.com




With a copy to:

Clifford L. Neuman, P.C.

Attn:  Clifford L. Neuman, Esq.

1507 Pine Street

Boulder, CO  80302

Email:  clneuman@neuman.com




or such other address or telecopy number as may be designated in writing by any
party to the other parties hereto.  Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of telecopy
confirmation, if sent by telecopy, one business day after delivery to an
overnight courier service, or five days after mailing if sent by mail.




(e)

This Agreement shall be binding upon and shall inure to the benefit of, the
parties hereto and their permitted successors and assigns.  This Agreement is a
personal services contract, and it is expressly agreed that the rights and
interests of BMTS and MedClean hereunder may not be sold, transferred, assigned,
pledged, or hypothecated.








7







--------------------------------------------------------------------------------



(f)

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which together shall be deemed to be one and the same
instrument.







IN WITNESS WHEREOF, this Agreement has been executed by the parties on the day
and year first above written.




Biomedical Technology Solutions Holdings, Inc.

MedClean Technologies, Inc.




By:  __/s/ Gex Richardson

____________

By:/s/ John Accardi

Gex Richardson,  President

John Accardi, President & CEO














8





